Citation Nr: 1633183	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued an evaluation of 50 percent for the Veteran's PTSD with major depressive disorder and alcohol dependence.  

The Veteran testified before the undersigned Veteran's Law Judge at a May 2014 Travel Board hearing.  A copy of the transcript is associated with the claims file. 

In March 2015, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ).  At that time, the Board also noted that the claim for TDIU was on appeal as part of the pending increased rating claim, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The manifestations of the Veteran's PTSD with major depressive disorder and alcohol dependence approximate near continuous panic or depression affecting the ability to function independently, appropriately or effectively, mild memory loss, irritability, sleep impairment, nightmares, difficulty understanding complex commands, restricted affect, depressed mood, anxiety, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living; resulting in occupational and social impairment with deficiencies in most areas.  A total occupational and social impairment has not been shown.  

2.  The Veteran has one disability rated at 40 percent or more and a combined rating of 70 percent or more, and is unable to obtain or maintain substantially gainful employment due to his service-connected disability when considering his education, special training, and employment history as of July 1, 2012; prior to that date he was working full-time and was thus engaged in substantially gainful employment..


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but no higher, for service-connected PTSD with major depressive disorder and alcohol dependence have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU have been met as of July 1, 2012, prior to that date, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2009, prior to the initial unfavorable adjudication in December 2009.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  A letter notifying the Veteran as to the criteria relevant to TDIU was sent in July 2012, following receipt of his TDIU application and prior to the initial denial of that claim in June 2013.  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.  


B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records, as well as Veteran Center records, with the claims file.  All submitted or identified private treatment records have been associated with the claims file.  It was determined that there were no relevant Social Security Administration (SSA) records, as the Veteran did not receive any SSA disability benefits prior to May 2012 corresponding to his 65th birthday.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in November 2009, March 2012 (with additional opinion in August 2012) and May 2015.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examination of the Veteran.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for an increased rating for PTSD and TDIU.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

In addition, during the Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the aforementioned decision in March 2015 remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.


II.  PTSD with Alcoholism

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board will consider whether further staged ratings are appropriate.

This combat Veteran is currently rated at 50 percent under Diagnostic Code 9411 for PTSD with major depressive disorder and alcohol dependence.  This rating has been effective since March 1999.  He filed the instant claim for increased rating for PTSD in October 2009.  

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor which has been for consideration when evaluating claims has been the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the rating schedule has indicated that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Moreover, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) has now been released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  

As noted, the instant claim stems from a claim filed in October 2009.  The Veteran was initially afforded a VA examination in November 2009.  During that examination, that Veteran reported an increase in PTSD symptoms and noted that his wife was diagnosed with terminal cancer.  He was caring for his wife and working for a local city as a custodian, a job he held for some years.  He reported a good relationship with his wife, children and stepchildren.  He reported he cared for his sick wife, worked, came home and walked the dog and then helped out about the house.  The examiner observed that the Veteran was suffering from chronic PTSD, depressive disorder and alcohol and substance abuse.  It was considered impossible to delineate the specific contributions of symptoms and the conditions were all contributing to his PTSD.  It was felt that PTSD had a moderate negative impact on his ability to obtain and maintain physical or sedentary employment and the Veteran s thought processes are expected to cause significant interference with his social functioning.  

The Veteran submitted a statement in his May 2010 substantive appeal indicating that he wakes every morning denying he has PTSD.  Despite this, he hears Vietnamese voices and he then realizes it must be the people in the store near where he works.  This gives him constant nightmares.  It takes him awhile to go out in the morning due to this.  He reports that he has to have his back to the wall when he goes places.  He noted trouble at work, sometimes having to hide because he cannot deal with his feelings.  He feels singled out by his boss because of this.  He feels enraged and is upset that his wife has terminal cancer.  He wrote that he was very upset and shaking writing down his thoughts on this form.  He submitted a hand-written poem about being in the field in Vietnam.  He wrote that even though he has been through the horrors of being in Vietnam he still believes he is a good person.  

A March 2012 report of examination reflects that the Veteran reported that he was still working but disliked his boss because he was difficult to work for due to mixed messages he gave about the Veteran's motivation and absences due to injury or his wife's illness.  He reported feeling irritable about his boss at times and sometimes at those times he goes to one of the other buildings.  He was generally able to concentrate on the job, he thought.  He felt that he did a good job.  His symptoms tended to increase during anniversary dates.  He was currently on medication but still drinking and smoking.  He reported continued nightmares in a variable pattern that averaged approximately once per month.  He slept 7 hours per night on average with early to middle insomnia.  He reported mild hypervigilance and mild to moderate hyper startle.  Depressive symptoms occurred about half the days with occasional anhedonia and feelings of hopelessness.  Irritability was moderate including some anger while driving.  He reported some improvements in stressors associated with his wife's illness and his children's mental health status.  He was diagnosed with PTSD, depressive disorder not otherwise specified and alcohol abuse.  GAF score was 57.  The examiner opined that psychiatric symptoms have a moderate negative effect on his ability to obtain and maintain gainful employment.  

An August 2012 VA medical opinion based on the March 2012 examination reflects that, "The veteran denied difficulty with concentration on the job and reported some irritability during interactions with his boss who sometimes questions the veteran s motivation or dedication.  However the veteran denied any significant difficulty with custodial management of 3 buildings.  Hence the veteran's service connected psychiatric disability does not render him unable to obtain or maintain gainful employment whether physical or sedentary."  

Veteran Center and Providence VAMC records dated throughout the pendency of the claim reflect that the Veteran has consistently sought frequent counseling and treatment for his symptoms of chronic PTSD.  A note from a treating doctor at the Veteran Center dated in January 2008 reflects that the Veteran was experiencing increased symptoms, with frustration and anger due to his current situation and needed an appointment for treatment.  His treatment record during the pendency of the claim reflects periods of flare-ups of symptoms around particular anniversary dates, followed by less symptomatic periods.  His condition has, overall, been described as more severe in these treatment notes than in the VA examination reports.  The record is also replete with reference to self-medication with alcohol, some intermittent substance abuse, and reported increased anxiety and distress over conflicts with his supervisor and due to his wife's terminal illness.  GAF score ranged from 51 to 57.  

An April 2014 report from Danny Nadeau, MSW, LCSW, Clinical Social Worker of the Veteran Center, reflects as follows:

I am the clinical therapist of [the Veteran].  [The Veteran] has been treated for his 309.81 PTSD since 1999 here at this Vet Center.  

[The Veteran] had numerous years of issues with his employer and was forced to retire from the city of New Bedford. His anger and rage have kept him at bay with others. Until recently the only person he dealt with was his third wife (S) who recently passed away from cancer.

[The Veteran] still self-medicates with ETOH on a daily basis. [The Veteran] sleeps only a few hours per night and cannot return to sleep after he has awoken. [The Veteran] also has severe Diabetes II and this causes him severe issues with pain in his arms and legs. There is a daily presen[ce] for him of Vietnam because his younger brother ... was killed in Vietnam and the body was returned on [the brother's] 20'th birthday.

[The Veteran] does not socialize and presently the only thing that he does do on a daily basis is care for his dog (beagle).

[The Veteran]  is not capable mentally of getting or maintaining employment. I consider [The Veteran] as unemployable.

At the hearing before the undersigned, the Veteran stated that he experienced increased panic attacks two to three times per week or more, feeling depressed, fatigue, sleep impairment, and irritability which he feels warrant and increased rating.  He also testified that he has been unemployable due to the symptoms of PTSD, in particular irritability, paranoia and feeling depressed.  When he gets depressed, he starts to have bad memories and slips into 'Vietnam mode' which makes it hard to deal with his day.  He explained that when he goes out, he must have his back to the wall.  

A June 2015 VA Disability Benefits Questionnaire and examination report shows PTSD symptoms included intrusive thoughts, physiological and emotional reactions to trauma cues, nightmares, avoidance of crowds, war-related conversations, anger outbursts, hyperarousal, hypervigilance, negative beliefs about the worked and increased startle response.  The Veteran reported that the Veteran was devastated by the recent loss of his wife.  He also noted that the dog they bought together was recently hit by a car and died.  He has been communicating with his children and step-children.  He reported that he had been isolative and had few friends.  He reported that he retired in June 2012 due to conflict with his boss and to care for his wife.  He was unsure if he was capable of work given his physical and emotional limitations.  He reported that he was drinking less alcohol.  

On examination, it was noted that the Veteran arrived on time, was casually dressed and appropriately groomed.  He was oriented times 3.  He was pleasant, cooperative and maintained good eye contact throughout the interview.  Mood was dysphoric.  His affect congruent with mood and appropriate to content, with tearfulness while discussing loss of wife.  Thoughts were linear, speech was within normal limits.  There was no evidence of psychosis and he denied suicidal ideation  All psychiatric symptoms were deemed due to PTSD.  

The examiner observed as follows:

The veteran endorsed a subjective increase in his symptoms of PTSD and depression which directly correspond to the death of his wife last year. The veteran was very close with his wife and her loss has had a clear negative impact on his symptoms and functioning. Following her death, he reports an increase in frequency of intrusive thoughts, nightmares, irritability/anger related to PTSD, as well as emotional distance from his children. Additionally, he now meets full criteria for Major Depressive Disorder, whereas at the time of his last C&P exam, he was assigned a diagnosis of depressive disorder NOS, and did not meet MDD criteria. The veteran continues to drink daily and meets criteria for Alcohol Use Disorder, mild. However he reports his drinking behavior has improved over the past 3 years, as he is now drinking less and has been able to cut down when asked. Overall, there has been an increase in severity of the veteran's PTSD and depression symptoms, and a decrease in the severity of his alcohol use disorder symptoms.

In regards to functional impairment, the veteran is significantly impacted by his symptoms. He experiences distress as a result of his PTSD symptoms and depression, and reports that he has been very isolative since his wife's death with very limited contact with others. He feels less in control of his anger than he did when his wife was alive. 

The examiner also stated the following:

Prior to his retirement, [the Veteran] worked as a custodian for the same employer for 12 years. While his PTSD symptoms caused him difficulty at work, occasional absences (5-6 times/year), and conflict with his supervisor, he was able to hold a job continuously until his retirement in 2012, which he reported was primarily to care for his wife, in addition to wanting to escape a conflicted relationship with his supervisor. He compensated for his difficulty getting along with supervisors and coworkers by taking time to himself when needed. He denies his symptoms ever having an impact on his ability to perform the tasks that were required of him. While his symptoms have increased in severity since the loss of his wife, there is not sufficient evidence to conclude that they would prevent him from being able to carry out job duties as he has in the past. As such, I believe the veteran is not incapable of paid employment, though his workplace productivity and efficiency would likely be diminished if he returned to a workplace setting, and he would be best suited for a role that involved minimal interactions with other people. I cannot speak to the veteran's ability for physical employment, as this is outside my scope of practice (i.e., I am not a medical professional).

The GAF score was reported as 52.  

The Board notes that during the appellate period, other psychiatric diagnoses were indicated by examination reports.  The Board has considered all symptomatology indicated regardless of whether they were able to be clinically attributed to the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. at 182. 

The aforementioned report of evaluation from Mr. Nadeau is comprehensive and based on a knowledge of the Veteran that stems from a 15 year treatment history at the Vet Center.  The treatment history was referenced, and a clear knowledge of the Veteran's long-term manifestations of PTSD was evidenced.  Mr. Nadeau discussed the Veteran's difficulties with his employer, occupational problems and social impairment as they relates to PTSD.  He noted the Veteran's history of significant difficulty in the work environment.  He noted that the Veteran sought relative isolation, had sleep impairment, anger and rage issues, and had difficulty in controlling his emotional state.  Mr. Nadeau opined that the Veteran was not able to return to employment.  

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings, the Board finds that the Veteran's symptoms throughout the appeal period more nearly approximate occupational and social impairment, with deficiencies in most areas, than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  As noted by Mr. Nadeau, and as reflected in the treatment record, the Veteran experiences ongoing manifestations such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt Mr. Nadeau's opinion as it finds it well-supported and thorough.  Although it considered the VA examiner's opinions, the record reflects that Mr. Nadeau provided the most accurate assessment based on the long-term observations of the Veteran.

The Board also notes that although they are no longer required, the GAF scores discussed above in VA examinations and treatment records are not inconsistent with the assignment of this disability rating.  

In sum, the evidence can be certainly read as showing occupational and social impairment with deficiencies in most of the areas listed under the criteria for a 70 percent rating.  Accordingly a rating of 70 percent is appropriate. 

However, the Board finds that a disability rating in excess of 70 percent is not warranted at any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Neither the Veteran's statements nor VA treatment records and examinations suggest gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  The Veteran was married for a long time prior to his wife's death recently.  Also, he reportedly gets along with his children and stepchildren.  

Additionally, these records do not indicate that the Veteran had suicide thoughts with plan or intent.  Also, at evaluations and during treatment he was cognitive and oriented and his memory was generally intact as were his attention and concentration.  There were also no noted auditory or visual hallucinations, despite the fact that he wrote in 2010 reporting that he sometimes has heard Vietnamese voices; these were people next door to him.  The Veteran was able to respond to the examiners.  While the Veteran's symptoms may be described as severe, in order to warrant a 100 percent evaluation, manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  None of the examiners or treatment providers indicated that the Veteran experienced such total impairment. 

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation. 

Thus, for all the foregoing reasons, the Board finds that a 70 percent rating is warranted.  A rating in excess of 70 percent is not warranted.

In reaching this rating determination, the Board has considered whether, under Hart a different rating might be warranted for any period of time during the pendency of this appeal not already set forth above.  See Hart, supra.  However, as stated above, while the Veteran's ongoing psychiatric symptoms, described in candid detail in multiple written statements from the Veteran as well as in the testimony, approximate the criteria for a 70 percent rating.  The Board acknowledges that the record reflects reports of increased symptomatology since his wife's death.  In the Board's opinion, however; there are no findings that show any appreciable varying degree of disability when viewed with the perspective of Mr. Nadeau's report, the Veteran Center and VA treatment records throughout the appeal period.  Intermediate levels of disability are not shown.  Therefore, staged ratings are not appropriate in this case.

With regard to extraschedular consideration, this involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

In this case, the first Thun element is not satisfied.  The Veteran's service-connected PTSD is approximated by signs and symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships..  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety, irritability, and an inability to establish and maintain effective relationships.  Id. 

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's noted symptoms, as well has their overall effect on his occupational and social functioning, are directly contemplated by the rating schedule and the General Formula to some degree.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for extraschedular consideration is not warranted.

III.  TDIU

The Veteran essentially contends that his service-connected PTSD renders him unemployable.  The Board agrees.  Inasmuch as he contends that he met the criteria for TDIU prior to his date of retirement, the Board finds that the preponderance of the evidence is against this assertion because he was engaged in substantial gainful employment. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Merely theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.   

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In this case, the Veteran's service-connected PTSD, now at 70 percent, meets the percentage rating standards for TDIU on a scheduler basis at all times relevant to this decision.  38 C.F.R. §§ 4.16(a), 4.25.  Parenthetically, the Board notes that the Veteran is service-connected for multiple other disabilities, and that he has been rated as 70 percent disabled combined since January 2011 even with the prior PTSD rating of 50 percent.  His additional service-connected disabilities include bilateral hearing loss and bronchitis, each rated noncompensable, peripheral neuropathy of the right and left lower extremities, each rated 10 percent, diabetes with erectile dysfunction, rated 20 percent, and tinnitus, rated 10 percent. 

In his July 2012 claim for TDIU the Veteran asserts that his service-connected disabilities render him unemployable and he stopped working June 30, 2012. 

As noted, the record reflects that the Veteran retired from long-term full time work as a custodian for a city on June 30, 2012.  Records associated with his employment show that the last few years were marked by conflict with his boss, warnings and reproaches for failing to perform his duties fully and absenteeism.  The treatment and examination record outlined above contains Mr. Nadeau's April 2014 well-supported opinion that the Veteran cannot work due to service-connected PTSD.  Although the Board notes that there is VA medical opinion evidence to the contrary, it finds Mr. Nadeau's opinion to be more probative as to the issue of whether this Veteran is capable or incapable of work due to PTSD.  Again, the record is replete with reference to the fact that Mr. Nadeau has extensively treated and counseled the Veteran, and it is undisputed that he knows the Veteran's case very well.  His opinion, in conjunction with the rest of the evidence of record, persuades the Board that the Veteran is incapable of employment due to PTSD as of the date he retired.  

Based on review of the evidence, the Board finds that a TDIU is warranted effective July 1, 2012.  The weight of the evidence clearly demonstrates that, since July 1, 2012, the Veteran now has service-connected psychiatric disability of such severity as to preclude employment.  See Mr. Nadeau's report, Veteran Center notes dated in 2012 and VA psychological treatment notes from July 2013 through July 2015.  The lay statements in conjunction with the medical evidence of severe limitations due to the psychiatric disability, persuade the Board that the Veteran meets the criteria for TDIU effective the date of his retirement.  The Board finds the contentions to be evidence that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected PTSD, when taken in view of his work history, and overall level of functional impairment.  As such, the Board finds that entitlement to TDIU is warranted as of that date.  











	(CONTINUED ON NEXT PAGE)




Prior to that date, it is uncontroverted that the Veteran worked full time for many years for the city as a custodian, albeit with difficulty.  Accordingly, the Board finds that while he may have been impaired, he was by definition not unable to secure and follow a substantially gainful occupation.


ORDER

A 70 percent disability evaluation, and no higher, for PTSD with major depressive disorder and alcohol dependence is granted, subject to the laws governing the award of monetary benefits.

Entitlement to TDIU is granted effective July 1, 2012, and not prior thereto, subject to the laws governing the award of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


